Citation Nr: 0901420	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's brother


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Montgomery, Alabama 
in December 2008 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
currently diagnosed depression was incurred during active 
military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
depression is determined to have been incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for depression is 
warranted; therefore, a full discussion of whether VA met 
these duties is not required as no prejudice can flow to the 
veteran from any notice or assistance error.  Although the 
record reflects that the AOJ has not provided notice with 
respect to the initial disability rating and effective date 
elements of the claim, those matters are not currently before 
the Board in light of the present grant of the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

The veteran seeks service connection for depression, which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's recent VA medical treatment history and a 
January 2004 VA compensation and pension examination reflect 
that the veteran is diagnosed with recurrent major depressive 
disorder.   This constitutes medical evidence of a current 
disability, and as such the first element required for direct 
service connection is met.  

Service treatment records reflect that during active military 
service the veteran received care from mental health 
consultation services (MHCS).  A notation from January 23, 
1969 states "[veteran] says he's near breaking up - nerves - 
can't sleep."  A January 28, 1969 notation states that the 
veteran was found to be moderately depressed, weeping, and 
"can't take the hollering."  A social work specialist 
observed that the veteran was not overtly psychotic at the 
time.   See Service treatment records. 

Although the service treatment records do not provide 
extensive detail about the symptomatology observed or mental 
health diagnoses rendered during service, it is clear that 
the veteran was prescribed Mellaril while serving on active 
duty.  Mellaril is a brand name for the psychotropic 
medication thioridazine.  See Physicians' desk reference 1156 
(25th ed. 1971).  At the time it was prescribed to this 
veteran, Mellaril was used to treat mental disturbances to 
include mixed anxiety-depressive neurotic states, agitated 
depression, and other psychoses.  Id.  

In April 1969, the veteran was referred by his commanding 
officer for mental health evaluation.  The report reflects a 
finding of chronic passive-aggressive personality disorder 
manifested by an inability to adjust to the military 
environment.  Administrative separation from military service 
was recommended.  See service treatment records.   

The Board acknowledges that personality disorders are 
considered to be congenital or developmental defects and, as 
such, are not diseases or injuries subject to service 
connection.  38 C.F.R. § 3.303(c) (2008).  However, based 
upon the symptoms described in the service treatment records 
and the medication prescribed to the veteran in service in 
1969, a January 2003 VA medical opinion states that 
depressive symptomatology was also present during this 
veteran's active duty service.  The opining practitioner 
states, 

"It is likely than an adjustment disorder 
with depressed mood would have been an 
accurate diagnosis to coincide with 
passive aggressive personality disorder.  
Given the veteran's lengthy treatment 
history for depression it appears that the 
diagnosis would necessar[ily] be changed 
to another mental disorder, that disorder 
being major depressive disorder...."  VA 
opinion, January 2003.  

The opinion described above was based in part upon mental 
health symptoms described in the service treatment records 
that the practitioner found to be unrelated to passive 
aggressive personality disorder.  Id.  Consequently, the 
examiner opines that the veteran's currently diagnosed 
depression is at least as likely as likely as not related 
to his active military service. 

A contrary medical opinion was rendered by a different VA 
provider in January 2004.  The second opinion stated that 
there was "no clear link" between the veteran's military 
service and his current mental problems.  This opinion was 
based on three factors: (1) the limited detail in the 
service treatment records that included symptoms of 
hyperventilation and "escape type behavior" which the 
examiner described as not being traditional symptoms of 
depression,  (2) the absence of mental health treatment 
records between discharge from service in 1969 and private 
treatment provided in approximately November 1981, and (3) 
the fact that the veteran's clinical mental health history 
had been clouded by his history of substance abuse.  See VA 
examination, January 2004.  

In weighing these differing medical opinions, the Board 
notes that the practitioners respectively assert that the 
veteran's in-service symptoms appear inconsistent with a 
diagnosis of personality disorder alone, and inconsistent 
with a diagnosis of depression alone.  This, therefore, 
lends credence to the suggestion that both conditions 
existed concurrently to some degree during the veteran's 
active duty service.  

Also, during the veteran's December 2008 hearing before the 
Board, he testified that he had sought and received 
psychiatric treatment in the early to mid-1970s.  He was 
able to name the hospital and the physician providing this 
treatment, but explained that his efforts to obtain these 
treatment records had been unsuccessful because records are 
not retained beyond a 10 year period.  See Board hearing 
transcript.  While this is inconclusive, it does rebut the 
January 2004 examiner's opinion that the absence of 
treatment for a period of 12 years following service is 
evidence against the claim.  

After a thorough review of all the evidence contained in 
the claims file, both for and against the veteran's claim, 
the Board determines that the evidence is equally balanced, 
or in equipoise, as to whether the symptoms described in 
the veteran's service treatment records were early 
manifestations of his currently diagnosed depression.  

The doctrine of reasonable doubt mandates that when, after 
careful consideration of the evidence, a reasonable doubt 
arises regarding service origin of a particular disability, 
such doubt will be resolved in favor of the veteran.  
Reasonable doubt is defined as doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2008).  

In this case, when all such reasonable doubt is resolved in 
favor of the claimant, depression is found to have been 
incurred during active military service.  Thus, there is 
competent evidence of a current disability based on 
depression, an in-service incurrence of depression, and 
medical evidence of a nexus between the claimed in-service 
disease and the current disability.  As such, service 
connection for depression is warranted.


ORDER

Resolving all reasonable doubt in the veteran's favor, 
service connection for depression is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


